Name: 2001/309/CFSP: Council Decision of 9 April 2001 appointing the Chairman of the Military Committee of the European Union
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  defence;  EU institutions and European civil service;  European construction
 Date Published: 2001-04-19

 Avis juridique important|32001D03092001/309/CFSP: Council Decision of 9 April 2001 appointing the Chairman of the Military Committee of the European Union Official Journal L 109 , 19/04/2001 P. 0001 - 0001Council Decisionof 9 April 2001appointing the Chairman of the Military Committee of the European Union(2001/309/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 28(1) thereof,Having regard to the Treaty establishing the European Community, and in particular Article 207 thereof,Recalling Council Decision 2001/79/CFSP of 22 January 2001 setting up the Military Committee of the European Union(1),Whereas:(1) Pursuant to Article 3 of Decision 2001/79/CFSP, the Chairman of the Military Committee is to be appointed by the Council on the recommendation of the Committee meeting at the level of the Chiefs of Defence.(2) At its meeting on 26 March 2001, the Committee meeting at the level of the Chiefs of Defence recommended that Gen HÃ ¤gglund be appointed Chairman of the Military Committee of the European Union,HEREBY DECIDED AS FOLLOWS:Article 1General Gustav HÃ ¤gglund, born on 6 September 1938 in Viborg, is appointed Chairman of the Military Committee of the European Union for a period of three years as from the date of adoption of this Decision.Article 2This Decision shall be published in the Official Journal.Done at Luxembourg, 9 April 2001.For the CouncilThe PresidentA. Lindh(1) OJ L 27, 30.1.2001, p. 4.